 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 1 of 9 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JENNIFER PANICO, individually
and on behalf of others similarly situated,

              Plaintiff,
v.

1 GROUP LLC d/b/a STOVEGUARD

           Defendant.
__________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JENNIFER PANICO, individually and on behalf of others

similarly situated, (hereinafter referred to as “PLAINTIFF”) hereby sues Defendant,

1 GROUP LLC d/b/a STOVEGUARD, (hereinafter referred to as “DEFENDANT”)

and states as follows:

                                  INTRODUCTION

        This is an action brought pursuant to the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et. seq. ("FLSA") to recover unpaid overtime wages and

liquidated damages owed to Plaintiff, as well as the Florida Deceptive and Unfair

Trade Practices Act, Fla. Stat. § 501.201 et seq.

                           JURISDICTION AND VENUE

        1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and

1367.

                                       Page 1 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 2 of 9 PageID 2




      2.     Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division because a substantial part of the events giving

rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. 1391(b).

                                     PARTIES

      3.     Plaintiff is an adult and a resident of Hillsborough County, Florida.

      4.     Defendant is an Ohio limited company with its principal place of

business located at 4700 Spring Road, Brooklyn Heights, OH 44131.

      5.     Defendant is a covered employer under the Fair Labor Standards Act.

      6.     Plaintiff was an employee of Defendant pursuant to 29 U.S.C. §

203(e)(2), Defendant was Plaintiff’s employer within the meaning of 29 U.S.C.

§ 203(d), and Defendant employed Plaintiff within the meaning of 29 U.S.C. §

203(g).

                           GENERAL ALLEGATIONS

      7.     At all times material, Defendant willfully violated the Fair Labor

 Standards Act (“FLSA”).


      8.     Defendant is an “enterprise” as defined by 29 U.S.C. § 203(s)(l)(A) in

that it (a) has employees engaged in commerce or has employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced




                                      Page 2 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 3 of 9 PageID 3




for commerce, or (b) has an annual gross volume of sales made or business done

that is not less than $500,000.00.


      9.     Alternatively, Plaintiff is covered as an individual under the FLSA

because Plaintiff engaged in interstate commerce as part of her job with Defendant,

29 U.S.C. §207(a)(1).


      10.    Plaintiff has retained the undersigned counsel to represent her interest

in this action and is obligated to pay them a reasonable fee for their services.

                            FACTUAL ALLEGATIONS

      11.    Plaintiff began her employment with Defendant on or about January

2019. Plaintiff was misclassified as an independent contractor.

      12.    Plaintiff’s position required her to work remotely from home.

       13.   Plaintiff performed work for Defendant in excess of forty (40) hours per

work week, for which Defendant knew or should have known.

      14.    Defendant’s violations of the FLSA were knowing, willful, and in

reckless disregard of the rights of Plaintiff.

                              COUNT I
             FAIR LABOR STANDARDS ACT - UNPAID OVERTIME

      15.    Plaintiff realleges and incorporates paragraphs one (1) through

fourteen (14) as though set forth fully herein.




                                      Page 3 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 4 of 9 PageID 4




      16.   The FLSA requires each covered employer, such as Defendant, to

compensate all non-exempt employees at least the prevailing minimum wage for

all hours worked and overtime at a rate of not less than 1 ½ times the regular

rate of pay for all hours worked in excess of the maximum hours allowed by law

(overtime hours).

      17.   Plaintiff was a non-exempt employee of Defendant. Therefore,

Plaintiff is entitled to be paid overtime compensation for all overtime hours

worked.

      18.   Throughout her employment with Defendant, Plaintiff worked in

excess of the maximum hours allowed by law (overtime hours), for which she was

not compensated at the overtime rate.

      19.   Plaintiff was/is entitled to be paid overtime compensation for all

overtime hours worked.

      20.   Defendant’s failure to pay Plaintiff overtime at a rate not less than 1

½ times the regular rate of pay for work performed in excess of the maximum

hours allowed by law (overtime hours), violates the FLSA, 29 U.S.C. §§ 201 et. seq.,

including 29 U.S.C. § 207.

      21.   Defendant has failed to make, keep and preserve records with

respect to Plaintiff sufficient to determine the wages, hours and other conditions




                                     Page 4 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 5 of 9 PageID 5




and practices of employment in violation of the FLSA, 29 U.S.C. §§ 201 et. seq.,

including 29 U.S.C. § 211(c) and § 215(a).

      22.    Defendant’s violations of the FLSA were knowing, willful, and in

reckless disregard of the rights of Plaintiff.

      23.    As a direct result of Defendant’s violations of the FLSA, Plaintiff

suffered damages by being denied overtime wages in accordance with § 207 and

§ 216(b) of the FLSA.

      WHEREFORE, Plaintiff respectfully requests all legal and equitable relief

allowed by law including judgment against Defendant for:

      (a)    Overtime compensation, liquidated damages, and prejudgment

             interest;

      (b)    Payment of reasonable attorneys’ fees and costs incurred in the

             prosecution of this claim;

      (c)    A judicial determination that the FLSA was violated;

      (d)    An adjudication on the merits of the case; and

      (e)    Such other relief as the court may deem just and proper.

                                      COUNT II
      24.    Plaintiff realleges and incorporates paragraphs one (1) through

fourteen (14) as though set forth fully herein.




                                      Page 5 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 6 of 9 PageID 6




      25.    At all times material, Defendant employed numerous individuals

who were paid in a similar manner to Plaintiff. Such individuals were similarly

situated to Plaintiff with respect to the terms and conditions of their employment.


      26.    Throughout their employment, individuals similarly situated to

Plaintiff were required to work and did work a substantial number of hours in

excess of forty (40) hours per work week.


      27.    At all times material, Defendant failed to comply with 29 U.S.C. §

201, et seq., in that individuals similarly situated to Plaintiff worked for

Defendant in excess of the maximum hours provided by law, but no provision

was made by Defendant to compensate such individuals at the rate of time and

one-half for hours worked in excess of forty (40).


      28.    Defendant’s failure to pay such similarly situated individuals the

required overtime pay was intentional and willful.


      29.    As a direct and legal consequence of Defendant’s unlawful acts,

individuals similarly situated to Plaintiff have suffered damages and have

incurred, or will incur, costs and attorneys’ fees in the prosecution of this matter.


      WHEREFORE, Plaintiff individually and on behalf of others similarly

situated, respectfully requests all legal and equitable relief allowed by law,

including judgment against Defendant for overtime compensation, liquidated

                                      Page 6 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 7 of 9 PageID 7




damages, prejudgment interest, payment of reasonable attorneys’ fees and costs

incurred in the prosecution of this claim and such other relief as the Court may

deem just and proper.


                           COUNT III
       FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

       30.       Plaintiff realleges and incorporates paragraphs one (1) through

fourteen (14) as though set forth fully herein.

       31.       Plaintiff brings this claim pursuant to the Florida Deceptive and

Unfair Trade Practices Act (FDUTPA), Fla. Stat. § 501.201 et seq.

       32.       The Florida Deceptive and Unfair Trade Practices Act (FDUTPA)

makes it unlawful to engage in “[u]nfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any

trade or commerce.” Fla. Stat. § 501.204.

       33.       FDUTPA’s prohibitions are extremely broad and reach a wide range

of activities.

       34.       FDUTPA covers conduct that offends established public policy, such

as an established public policy that employers correctly characterize their

employees as employees rather than independent contractors and pay the proper

state and federal taxes for such employees.




                                       Page 7 of 9
 Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 8 of 9 PageID 8




      35.     Plaintiff is permitted to bring suit under FDUTPA even though the

unlawful practice of Defendant did not involve a consumer transaction. Fla. Stat. §

501.211(2).

      36.     During Plaintiff’s employment with Defendant, Plaintiff was

improperly classified as an independent contractor by Defendant (with regard to

part of her compensation) rather than an employee, so Defendant could attempt

to avoid complying with federal and state laws, including but not limited to failure

to pay federal payroll taxes and state unemployment taxes.

      37.     By failing to pay required payroll taxes, and other expenses and

benefits of employment, Defendant engaged in an unfair method of competition

because Defendant paid fewer taxes and benefits than competing businesses that

follow state and federal tax and employee benefit laws and, therefore, have more

money to use in competition against its competing businesses.

      38.     By incorrectly characterizing Plaintiff as an independent contractor,

Defendant violated FDUTPA.

      WHEREFORE, Plaintiff respectfully requests all legal and equitable relief

allowed by law including judgment against Defendant for:

      (a)     Actual damages;

      (b)     Declaratory relief;

      (c)     A judicial determination that Defendant violated FDUTPA;


                                     Page 8 of 9
Case 8:21-cv-01661-WFJ-CPT Document 1 Filed 07/09/21 Page 9 of 9 PageID 9




    (d)   Injunctive relief;

    (e)   Attorneys’ fees and costs;

    (f)   Such other relief as the court may deem just and proper.

                        DEMAND FOR JURY TRIAL

    39.   Plaintiff demands a trial by jury.

          Dated this 9th day of July 2021.

                               FLORIN GRAY BOUZAS OWENS, LLC

                               /s/Wolfgang M. Florin
                               Wolfgang M. Florin, Esquire
                               Florida Bar No.: 907804
                               wflorin@fgbolaw.com
                               Christopher D. Gray, Esquire
                               Florida Bar No.: 0902004
                               cgray@fgbolaw.com
                               16524 Pointe Village Drive
                               Suite 100
                               Lutz, Florida 33558
                               (727) 220-4000
                               (727) 483-7942 (fax)
                               Attorneys for Plaintiff




                                   Page 9 of 9
